By the Court.
No legal pretence for issuing a writ of certiorari is shown in the first or third reason assigned therefor by the petitioners.
The second reason concerns those petitioners only who are owners of sheds. But as it does not appear that they have yet suffered, or that they hereafter must suffer, any injustice, the irregularity of the commissioners’ proceedings is not a sufficient reason for issuing a process to quash them. For aught that appears, these owners of sheds are satisfied with the amount last awarded to them as damages, and can obtain that amount. Petition dismissed.